NOTE: This disposition is nonprecedential.

  United States Court of Appeals for the Federal Circuit
                                        2007-1570


                                    JASON S. CRAIG,

                                                       Plaintiff-Appellant,

                                             v.


                             FOLDFAST, INC. and HSN, L.P.,

                                                       Defendants-Appellees.


        Stanley B. Kita, Howson & Howson LLP, of Fort Washington, Philadelphia, argued
for plaintiff-appellant.

      Martin B. Woods, Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A., of Fort
Lauderdale, Florida, argued for defendants-appellees. With him on the brief was Mark D.
Bowen.

Appealed from: United States District Court for the Southern District of Florida

Judge K. Michael Moore
                     NOTE: This disposition is nonprecedential.

   United States Court of Appeals for the Federal Circuit

                                    2007-1570



                                JASON S. CRAIG,

                                                         Plaintiff-Appellant,

                                         v.

                         FOLDFAST, INC. and HSN, L.P.,

                                                         Defendants-Appellees.



                                 Judgment
ON APPEAL from the       UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF FLORIDA

In CASE NO(S).           06-CV-61009.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam: (MAYER, GAJARSA and MOORE, Circuit Judges):


                         AFFIRMED. See Fed. Cir. R. 36.



                                        ENTERED BY ORDER OF THE COURT


DATED: _March 4, 2008____               / s / Jan Horbaly
                                        Jan Horbaly, Clerk